DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Carbery et al. (U.S. 11,162,800 B1).  Carbery teaches mobile device sensors that sense an occurrence of a collision (see Carbery, Col. 9, Lines 58-61) on a plurality of mobile devices near a detected collision (see Carbery, col. 14, Lines 65-67 through Col. 15, Lines 1-7), and operating conditions of the vehicle in relation to the collision (see Carbery, Col. 15, Lines 11-18 and Lines 49-56).  The prior art separately teaches a decentralized ledger (see Messerges, U.S. 2019/0287199 A1, Paragraph [0095]), identifying which mobile devices were operated by a driver or passenger (see Abramson et al., U.S. 2017/0302785 A1, Paragraph [0138]), a mode of the mobile that increases sampling rate device upon detecting the collision (see Wahba, U.S. 2018/0218549 A1, Paragraphs [0080-0081]), and sensing the biometric state of the vehicle occupants including the stress level of the vehicle occupants (see Geva et al., U.S. 2013/0070043 A1, Paragraphs [0062-0063]).  It would not have been obvious to one of ordinary skill in the art to combine all of the separate teachings into a single invention, as currently amended by the Applicant, without using improper hindsight reasoning gleaned from the Applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683